UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1352


AUBREY J. EL,

                                              Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA, Department of Social
Services, Ex Rel Margo El, Anthony Conyers,
Jr., Commissioner for the Commonwealth of
Virginia   Department  of   Social   Services;
NATHANIEL L. YOUNG, JR., Individually and in
his Official Capacity as Director of the
Commonwealth of Virginia Department of Social
Services,    Division   of    Child    Support
Enforcement,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (3:05-cv-00648-REP)


Submitted: July 25, 2006                         Decided: July 31, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aubrey J. El, Appellant Pro Se. Judith Williams Jagdmann, James
Walter Hopper, Edward Meade Macon, OFFICE OF THE ATTORNEY GENERAL
OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Aubrey J. El appeals the district court’s orders denying

his   42   U.S.C.   §   1983   (2000)    action      and   his   motions      for

reconsideration.        We   have   reviewed   the    record     and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.     El v. Commonwealth of Va., No. 3:05-cv-00648-

REP (E.D. Va. Feb. 10, 2006).           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                       AFFIRMED




                                    - 2 -